Title: From John Quincy Adams to William Stephens Smith, 4 April 1803
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir,
Boston 4. April 1803.

The House of Bird, Savage and Bird, in London, had, when they failed, property, to the amount of nearly £4000 Sterling, belonging to my father in their hands; for which I had drawn bills in October and November last—These bills are now returning protested for me to take up, with all the costs and charges upon them—I now write you, not with an expectation that you will find any property of theirs at New-York, upon which you can lay your hands, because I presume their creditors there have taken care of that; but to request you to obtain and communicate to me all the information you can respecting the state of their affairs, and of the House of Robert Bird and Co: at New-York—I am informed they have made very large shipments to England this Spring—If that should be the case you will probably have some knowledge of it—If it should happen that you know of any property upon which an attachment can be laid in my name, do me the favour to have it done instantly—Robert Bird, I suppose will not be now to be found—Or if he is, he will before this have a Commission of Bankruptcy out—Please to answer me as speedily as possible: as not only my father’s interest, but that of us all is at stake.
I am, Dear Sir, your’s faithfully.
If R. Bird is accessible in New-York, I will thank you to send him the enclosed letter.
